Citation Nr: 0405661	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  03-15 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for arthritis of the right 
knee, status post total knee replacement.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to June 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied service connection for arthritis of the 
right knee, status post total knee replacement.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On a pre-induction examination conducted in August 1965, the 
veteran provided a history of having or having had a 
"trick" or locked knee, and the examiner noted "old 
Osgood-Schlatter - no [symptoms] now . . . ."  In a 
statement dated November 1, 1965, the day before induction, a 
private physician noted that the veteran "has Osgood-
Schlatter Disease (R) and weakness of lateral ligaments.  A 
notation on the private physician's statement showed that the 
statement was reviewed and considered in the veteran's 
physical profile on November 2, 1965, and, on the pre-
induction examination report, a notation showed that that 
physical inspection was accomplished on November 2, 1965, and 
no further defects were noted for military service.  The 
veteran was found physically qualified for induction into 
service for a period of two years.  His physical profile on 
the both the pre-induction examination report and a notation 
made on November 3, 1965, reflected a designation of "1" 
under "L" for "lower extremities.  (In a physical profile 
block on an examination report there are six categories (P, 
U, L, H, E, S), including "L" for "lower extremities.  See 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992), quoting 
Para. 9-3(c)(1) AR 40-501, Change 35 (Feb. 9, 1987) ("An 
individual having a numerical designation of '1' under all 
factors is considered to possess a high level of medical 
fitness and, consequently is medically fit for any military 
assignment.") 

In January 1966, the veteran complained of pain in the right 
knee.  He reported a "knot" just below the knee and no 
history of trauma.  He was treated with an ace bandage and 
analgesics.  In April 1966, the veteran reported pain in the 
right knee for about two weeks.  He was referred for an 
orthopedic consultation with a provisional diagnosis of 
osteoma or calcified cartilage.  The report of the orthopedic 
consultation, dated in May 1966, showed that the veteran 
provided a history of having sustained an injury to the right 
knee two years earlier in an automobile accident.  He now 
reported pain in the knee for five weeks especially on 
standing and walking.  He had difficulty kneeling, and pain 
in the medial aspect of the knee joint.  Clinical examination 
was entirely negative.  An x-ray showed a cystic lesion over 
the medial femoral condyle.  The examiner recommended that 
the x-rays be repeated.  Subsequent x-rays were reviewed and 
showed osteochondritis dissecans which the examiner noted 
"[existed prior to entry]" onto active duty.  The examiner 
recommended that the veteran be discharged from service with 
the diagnosis of osteochondritis dissecans, right femur, 
existing prior to enlistment and with no service aggravation.  
The veteran's case was reviewed by a Medical Evaluation Board 
in May 1966, and the Board recommended that the veteran be 
discharged from service with the diagnosis of osteochondritis 
dissecans, right femur, existing prior to enlistment, without 
service aggravation.

In the claim for service connection for arthritis of the 
right knee which is the subject of this appeal, the veteran 
contended that osteoarthritis of the right knee was diagnosed 
while he was on active duty.  A January 2001 VA x-ray report 
pertaining to the right knee showed findings reflecting, 
among other things, some calcification in the right knee 
joint suggesting chondrocalcinosis.  The impression was 
osteoarthritic changes in the right knee which may be 
secondary to prior old healed trauma.

In a January 2002 request for a VA examination, the RO 
requested that the examiner offer an opinion regarding 
whether the veteran's current knee condition was related to 
military service versus a car accident injury prior to 
service and whether any preexisting knee condition was 
worsened by military service.  In the January 2002 
examination report, the examiner noted that, on the May 1966 
orthopedic consultation, it was stated that the veteran 
provided a history of a motor vehicle accident two years 
prior to service with injury to the right knee and that 
"[i]t was this person's opinion that the osteochondritis 
dissecans existed prior to enlistment and with no service 
aggravation."  The examiner noted that the veteran was 
adamant that he did not have a motor vehicle accident prior 
to service and that his only motor vehicle accident was in 
the 1980s.

Osgood-Schlatter disease is epiphysial aseptic necrosis of 
the tibial tubercle.  Stedman's Medical Dictionary 501 (26th 
ed. 1995).  Osteochondritis dissecans is complete or 
incomplete separation of a portion of joint cartilage and 
underlying bone, usually involving the knee, associated with 
epiphysial aseptic necrosis.  Stedman's at 1267.  Based on 
these definitions, the Board notes that it appears that 
disease noted at the time of the veteran's entrance onto 
active duty is associated with the disease for which he was 
discharged from service.  Physicians in service were of the 
opinion that osteochondritis dissecans existed prior to 
service and was not aggravated in service.  Although the RO 
requested a second opinion on the matter from the VA examiner 
in January 2002, the examiner appears to have merely 
reiterated the opinion expressed on the May 1966 orthopedic 
consultation without rendering any new opinion and without 
providing any additional information that would clarify 
anything about the nature and etiology of the two diseases 
with which the veteran was diagnosed in service and the 
relationship, if any, to the current disability of 
osteoarthritis of the right knee for which the veteran has 
undergone a total knee replacement.  Accordingly, the Board 
concludes that remand is required in this case to obtain 
another medical opinion.  38 C.F.R. § 3.159(c)(4).

In addition, the Board notes that, since the RO issued the 
statement of the case in May 2003, VA General Counsel has 
issued a precedent opinion which held that, to rebut the 
presumption of sound condition under section 1111 of the 
statute, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  
VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  Should the VA 
medical opinion obtained on remand confirm that Osgood-
Schlatter disease and osteochondritis dissecans are the same 
disease, it would appear that this disease was noted on entry 
to active duty and that the presumption of sound condition 
does not apply in this case and, if that is the case, then 
the General Counsel's opinion regarding the evidence needed 
to rebut the presumption would not apply either.  However, 
the Board notes that this determination is for the RO to make 
upon remand after the medical opinion is considered.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following development:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 is completed with 
regard to the issue on appeal.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002).   Provide any 
notification and development action still 
needed.

2.  Ask the veteran to identify the 
facilities, private and VA, where he has 
received treatment for his right knee 
disability since January 2001 and obtain 
records of treatment identified, 
including those pertaining to the 
veteran's right knee replacement which he 
has stated was conducted at the Dayton VA 
medical center (VAMC) in November 2001, 
and place them in the claims file.

3.  If the RO decides that an examination 
of the veteran is needed in order for a 
VA doctor to render the opinion requested 
in this paragraph, the RO should make 
arrangements to schedule the veteran for 
such an examination.  Otherwise, arrange 
for a VA physician to review the medical 
evidence of record and to explain whether 
Osgood-Schlatter disease and 
osteochondritis dissecans are the same 
disease.  If they are not, the physician 
should explain the relationship, if any, 
between the two disorders.  The doctor 
should render an opinion, based on review 
of the medical evidence in the case, as 
to whether the right knee disorder noted 
at the time of the veteran's entrance 
onto active duty underwent an increase in 
severity of disability during service.  
If so, the examiner should state whether 
such an increase was due to the natural 
progress of the condition.  Finally, the 
doctor should state whether the veteran's 
osteoarthritis of the right knee and 
right knee replacement are the result of 
Osgood-Schlatter disease and/or 
osteochondritis dissecans shown in 
service.

4.  Once all the development requested 
above has been completed and the results 
have been fully documented in the record, 
the RO should re-adjudicate the veteran's 
claim for service connection for 
arthritis of the right knee, status post 
total knee replacement, taking into 
consideration VAOPGCPREC 3-03 (July 16, 
2003), if applicable.  If the benefit 
sought on appeal remains denied, the RO 
should issue a supplemental statement of 
the case, explaining to the veteran the 
reason for the continued denial and 
giving him an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  No action is required on 
the part of the appellant or his representative unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




